DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed 5/7/2019 (same day as filing) has been received and entered into the application file.  Claims 1-31 and 69 are pending. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-28 and 30, drawn to a method of making an engineered blood retinal barrier (BRB).
Group 2, claim(s) 29, drawn to methods of using the engineered blood retinal barrier (BRB) produced by the method of Group 1 to test agents.
Group 3, claim(s) 31, drawn to an engineered blood retinal barrier (BRB).
Group 4, claim(s) 69, drawn to a bioprinting insert.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (1-3) lack unity of invention with Group 4 because the groups do not share the same or corresponding technical feature.  The special technical feature of Groups (1-3) is an engineered BRB that comprises a first layer that comprises a choroid which comprises endothelial cells, and a second layer that comprises retinal pigment epithelial (RPE) cells; the bioprinting insert of Group 4 does not require this feature.  The special technical feature of Group 4 is an insert adapted to fit in a culture chamber and which forms an exposed printing frame for displaying a printing substrate in the printing frame; the inventions of Groups (1-3) do not require this feature.  Therefore, Groups (1-3) lack unity of invention with Group 4 a priori.

The inventions listed as Groups 1-3 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b), the combination of categories being: a product (Group 3), a process specifically adapted for the a priori
However, while the inventions of Group 1-3 do fall within a proper category of combination of inventions which is permitted by 37 CFR 1.475(b), and thus have unity of invention a priori, these inventions fail to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of  , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takahashi et al (EP2889374).  Takahashi et al disclose a cell sheet comprising an RPE cell layer and a vascular forming cell layer, wherein the vascular forming cell layer comprises vascular endothelial cells (See Takahashi et al, claim 7, as it depends from claim 3).  The vascular forming cell layer, comprising vascular endothelial cells reads on a first layer comprising a choroid, the choroid comprising a first bio-ink, the first bio-ink comprising a plurality of endothelial cells.  The RPE cell layer reads on a second layer comprising a plurality of RPE cells.  The combination of the two cell layers (the overall cell sheet) forms a 3D, engineered outer blood retinal barrier.  Therefore unity of invention is lacking between the inventions of Groups 1-3 a posteriori.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ALLISON M FOX/Primary Examiner, Art Unit 1633